 1
 2
 3
 4
 5
 6
 7
 8
 9              IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case No. ED CV 16-2603 ODW (MRW)
13   DANNY GUERRA,
                                            (consolidated with ED CV 17-386-ODW
14                     Plaintiff,           (MRW))
15                v.                        JUDGMENT
16   NATHAN WILLIAMS, M.D.,
17                     Defendant.
18
19
20         Pursuant to the Order Accepting Findings and Recommendations of the
21   United States Magistrate Judge,
22         IT IS ADJUDGED that the motion to dismiss the Second Amended
23   Complaint is GRANTED, and the case against Dr. Williams (ED CV 17-386) is
24   dismissed without leave to amend.
25
26   DATE: November 2, 2018              ___________________________________
                                         HON. OTIS D. WRIGHT II
27                                       UNITED STATES DISTRICT JUDGE
28
